


Exhibit 10.1




INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) dated the [•] day of [•],
20[•], by and between MDU Resources Group, Inc., a Delaware corporation (the
“Company”), and [•], an individual (the “Indemnitee”).
 
Recitals
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available; and
 
WHEREAS, the Indemnitee is a director and/or officer of the Company and may be a
director and/or officer of one or more Affiliates (as defined below) thereof;
and
 
[WHEREAS, the Company and the Indemnitee are parties to an Indemnification
Agreement dated [•] (the “Prior Agreement”), and the Company and the Indemnitee
have agreed that this Agreement shall supersede and replace the Prior Agreement;
and] [Insert this clause if the Indemnitee has prior indemnification agreement
with the Company only.]
 
[WHEREAS, the Company and/or its Affiliates and the Indemnitee are parties to
various Indemnification Agreements as shown on the attached schedule
(collectively, the “Prior Agreement”), and the Company and the Indemnitee have
agreed that this Agreement shall supersede and replace the Prior Agreement; and]
[Insert this clause if the Indemnitee has prior indemnification agreements with
the Company and its Affiliates and attach schedule.]
 
WHEREAS, the Company is authorized by Section 145 of the Delaware General
Corporation Law (the “DGCL”) to indemnify its officers, directors, employees and
agents by agreement and to indemnify persons who serve, at the request of the
Company, as the directors, officers, employees or agents of other corporations
or enterprises, and DGCL Section 145 expressly provides that the indemnification
provided, or granted pursuant to, that section is not exclusive; and
 
WHEREAS, Section 7.07 of the Company’s Bylaws (the “Bylaws”) (i) provides for
indemnification of, and advancement of expenses by the Company to, its directors
and officers to the fullest extent permitted under applicable law, (ii)
expressly provides that the indemnification provisions set forth therein are not
exclusive and (iii) contemplates that contracts may be entered into between the
Company and its directors and officers with respect to indemnification; and
 
WHEREAS, Article SEVENTEENTH of the Company's Restated Certificate of
Incorporation, as amended (the “Certificate”), provides that no director of the
Company shall be liable to the Company or its stockholders for monetary damages
for breach of fiduciary duty as a director, except for liability (i) for any
breach of the director's duty of loyalty to the Company or its stockholders,
(ii) for acts or omissions not in good faith or which involve intentional

1

--------------------------------------------------------------------------------




misconduct or a knowing violation of law, (iii) under Section 174 of the DGCL or
(iv) for any transaction from which the director derived an improper personal
benefit; and
 
WHEREAS, in recognition of the Indemnitee’s desire for (i) substantial
protection against personal liability, (ii) specific contractual assurance that
indemnification will be available to the Indemnitee, regardless of any amendment
or revocation of the Bylaws, any change in the composition of the Company’s
Board of Directors (the “Board”) or any Change in Control (as defined below) and
(iii) an inducement to provide services to the Company or any of its Affiliates
as a director and/or officer, the Company wishes to provide in this Agreement
for the indemnification of, and the advancement of expenses to, the Indemnitee
to the fullest extent permitted under applicable law and as set forth in this
Agreement, and, to the extent directors’ and officers’ liability insurance is
maintained by the Company, for the continued coverage of the Indemnitee under
such insurance policies; and


[WHEREAS, 10 Del. C. Section 3114(b) provides that every nonresident of the
State of Delaware who is appointed as an officer of the Company is deemed to
have consented to the appointment of the registered agent of the Company for
service of process in proceedings brought in Delaware in which such officer is a
necessary or proper party or in any action against such officer for violation of
a duty in such capacity; and


WHEREAS, the term “officer” as defined by 10 Del. C. Section 3114(b) means an
officer of the Company who (i) is or was the president, chief executive officer,
chief operating officer, chief financial officer, chief legal officer,
controller, treasurer or chief accounting officer of the Company at any time
during the course of conduct alleged in the action or proceeding to be wrongful,
(ii) is or was identified in the Company’s public filings with the Securities
and Exchange Commission because such person is or was one of the most highly
compensated executive officers of the Company at any time during the course of
conduct alleged in the action or proceeding to be wrongful or (iii) has, by
written agreement with the Company, consented to be identified as an “officer”
for purposes of 10 Del. C. Section 3114(b); and


WHEREAS, the Indemnitee wishes to consent to be identified as an “officer” for
purposes of 10 Del. C. Section 3114(b), regardless of whether Indemnitee would
otherwise fall within the definition of “officer” set forth in that section.]
[Insert these clauses if the Indemnitee is an officer of the Company.]
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Indemnitee hereby agree as
follows:
 
ARTICLE 1
 
CERTAIN DEFINITIONS
 
Capitalized terms used in this Agreement have the meanings set forth below:
 

2

--------------------------------------------------------------------------------




“Affiliate” means any Enterprise directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company. For
purposes of this definition, “control” when used with respect to any Enterprise
means the power to direct the management and policies of such Enterprise,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Board” has the meaning ascribed to that term in the Recitals.
 
“Bylaws” has the meaning ascribed to that term in the Recitals.
 
“Certificate” has the meaning ascribed to that term in the Recitals.
 
“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
 
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition or 
 
(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or the actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board or
 
(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company

3

--------------------------------------------------------------------------------




Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination or
 
(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
For the avoidance of doubt, unless otherwise determined by the Board, the sale
of a subsidiary, operating entity or business unit of the Company shall not
constitute a Change in Control for purposes of this Agreement.
 
“Corporate Status” means the status of a person who is or was a director or
officer or employee or agent of the Company or a director, officer, employee,
partner, member, manager, trustee, fiduciary or agent of an Enterprise at which
such person is or was serving at the request of the Company. The Indemnitee will
be deemed, for purposes of this Agreement, to be serving or to have served “at
the request of the Company” as a director, officer, employee, partner, member,
manager, trustee, fiduciary or agent of an Enterprise if the Indemnitee is or
was serving as a director, officer, employee, partner, member, manager, trustee,
fiduciary or agent of such Enterprise and (a) such Enterprise is or at the time
of such service was an Affiliate, (b) such Enterprise is or at the time of such
service was an employee benefit plan or related trust sponsored or maintained by
the Company or an Affiliate or (c) the Company or an Affiliate directly or
indirectly caused the Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity. References
to “serving at the request of the Company” include any service as a director,
officer, employee, partner, member, manager, trustee, fiduciary or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, partner, member, manager, trustee, fiduciary or agent with
respect to any employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner the person reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan will be deemed to have acted in a

4

--------------------------------------------------------------------------------




manner “not opposed to the best interests of the Company” as referred to under
applicable law or in this Agreement.
 
“DGCL” has the meaning ascribed to that term in the Recitals.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.
 
“D&O Insurance Policies” has the meaning ascribed to that term in Section 6.1.
 
“Enterprise” means an entity other than the Company that is a corporation,
partnership, limited liability company, joint stock company, association, joint
venture, business trust, employee benefit plan, trust, incorporated association
or any other legal entity or enterprise of whatever nature.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expense Advance” has the meaning ascribed to that term in Section 3.1.
 
“Expenses” shall be broadly construed and shall include all attorneys’ fees,
disbursements and retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, food and lodging expenses, duplicating costs,
printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees and all other disbursements
or expenses actually and reasonably incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding, or in
connection with seeking indemnification under this Agreement. Expenses also
include Expenses actually and reasonably incurred in connection with any appeal
resulting from any Proceeding, including the premium, security for, and other
costs relating to any appeal bond or its equivalent. Expenses will also include
any federal, state, local or foreign taxes imposed on the Indemnitee as a result
of the actual or deemed receipt of any payment, whether in respect of an Expense
or a Loss, under this Agreement. Expenses, however, shall not include amounts
paid in settlement by the Indemnitee or the amount of judgments or fines against
the Indemnitee.
 
“Final Disposition” means the final, binding and non-appealable full or partial
conclusion of a Proceeding by, including, but not limited to, (i) final judicial
decision by a court of competent jurisdiction from which there is no further
right to appeal, (ii) settlement or (iii) other determination. In addition, and
without limiting the foregoing, a Final Disposition shall also occur when the
party commencing the Proceeding has abandoned the claims asserted or otherwise
fails to prosecute the matter or otherwise does not pursue the Proceeding for a
period of twelve (12) months.
 
“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and is not currently, and has not been in the past
three years, retained to represent: (a) the Company or the Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement and/or the

5

--------------------------------------------------------------------------------




indemnification provisions of the Certificate or Bylaws, or of other indemnitees
under similar indemnification agreements) or (b) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” does not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s rights under this Agreement.
 
“Losses” means losses of any type whatsoever, and shall include any liability,
judgments, damages, amounts paid in settlement, fines, including excise taxes
and penalties assessed with respect to employee benefit plans, penalties
(whether civil, criminal or otherwise) and all interest, assessments and other
charges paid or payable in connection with or in respect of any of the foregoing
incurred by the Indemnitee, or on the Indemnitee’s behalf, in connection with a
Proceeding.
 
[“Prior Agreement” has the meaning ascribed to that term in the Recitals.]
[Insert this definition if the Indemnitee has prior indemnification agreement.]
 
“Proceeding” shall be broadly construed and shall include any threatened,
pending or completed action, suit, claim, defamation claim, counterclaim,
cross-claim, demand, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether formal or informal, including any and all
affirmative defenses and appeals, whether brought by or in the right of, or
conducted by, the Company or otherwise, whether civil, criminal, administrative
or investigative, and in each case whether or not commenced prior to the date of
this Agreement, in which the Indemnitee was, is or will be involved as a party
or otherwise, such as to provide testimony, by reason of or relating to the
Indemnitee’s Corporate Status and by reason of or relating to either (i) any
action or alleged action taken by the Indemnitee, or failure or alleged failure
to act, or any action or alleged action, or failure or alleged failure to act,
on the Indemnitee’s part, while acting in the Indemnitee’s Corporate Status or
(ii) the fact of the Indemnitee’s Corporate Status, whether or not serving in
such capacity at the time any Loss or Expense is incurred for which
indemnification or advancement of Expenses can be provided under this Agreement,
except one initiated by the Indemnitee to enforce the Indemnitee’s rights under
this Agreement pursuant to Article 7. For purposes of this definition, the term
“threatened” will be deemed to include the Indemnitee’s good faith belief that a
claim or other assertion may lead to institution of a Proceeding.
 
“Sarbanes-Oxley Act” has the meaning ascribed to that term in Section 2.4(b).
 
“Spouse” means the person with whom the Indemnitee has entered into a lawful
marriage, civil union or domestic partnership agreement.
 
“To the fullest extent permitted by applicable law” means to the fullest extent
permitted by Section 145 of the DGCL or any provision that replaces or succeeds
Section 145 of the DGCL with respect to such matters. The parties hereto intend
that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute, but not to the extent prohibited by law.

6

--------------------------------------------------------------------------------




“Voting Stock” means securities entitled to vote generally in the election of
directors.
 
ARTICLE 2
 
INDEMNIFICATION
 
2.1. Company Indemnification. Except as otherwise provided in Section 2.4, the
Company will hold harmless and indemnify the Indemnitee to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended,
interpreted or replaced. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
 
(a) If, by reason of the Indemnitee’s Corporate Status, the Indemnitee was, is
or becomes a party to, or was, is or is threatened to be made a party to, or was
or is otherwise involved in, any Proceeding other than Proceedings by or in the
right of the Company, the Indemnitee shall be indemnified against any and all
Expenses and Losses incurred by the Indemnitee, or on the Indemnitee’s behalf,
in connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe that the
Indemnitee’s conduct was unlawful.
 
(b) If, by reason of the Indemnitee’s Corporate Status, the Indemnitee was, is
or becomes a party to, or was, is or is threatened to be made a party to, or was
or is otherwise involved in, any Proceeding by or in the right of the Company,
the Indemnitee shall be indemnified against all Expenses incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with such Proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which the Indemnitee shall
have been adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine that such indemnification may be made.
 
(c) Notwithstanding any other provision of this Agreement, other than Section
2.4, to the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or any part thereof, the Company will
indemnify the Indemnitee against all Expenses incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection therewith to the fullest extent permitted
by applicable law. If the Indemnitee is not wholly successful in such
Proceeding, but is successful on the merits or otherwise as to one or more, but
fewer than all claims, issues or matters in such Proceeding, the Company will
indemnify and hold harmless the Indemnitee against all Expenses incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with each successfully
resolved claim, issue or matter on which the Indemnitee was successful. For
purposes of this Section 2.1(c), the termination of any Proceeding, or any
claim, issue or matter in such Proceeding by dismissal with or without prejudice
will be deemed to be a successful result as to such Proceeding, claim, issue or
matter.

7

--------------------------------------------------------------------------------




2.2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2.1, the Company will indemnify
and hold harmless the Indemnitee against all Expenses and Losses incurred by the
Indemnitee or on the Indemnitee’s behalf if, by reason of the Indemnitee’s
Corporate Status, the Indemnitee was, is or becomes a party to, or was, is or is
threatened to be made a party to or was otherwise involved in any Proceeding,
including a Proceeding by or in the right of the Company. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement shall
be that the Company shall not be obligated to make any payment to the Indemnitee
(i) that is finally determined under the procedures, and subject to the
presumptions, set forth in Articles 5 and 7 hereof to be unlawful or (ii) in
connection with any of the matters for which indemnity is excluded pursuant to
Section 2.4 hereof.
 
2.3. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee is, by reason of
the Indemnitee’s Corporate Status, a witness, or is made to or asked to respond
to discovery requests, in any Proceeding to which the Indemnitee is not a party,
including, without limitation, any internal investigation by or on behalf of the
Company, the Company will indemnify the Indemnitee against all Expenses incurred
by the Indemnitee or on the Indemnitee’s behalf in connection therewith.
 
2.4. Exclusions. Notwithstanding any other provision of this Agreement, the
Company will not be obligated under this Agreement to provide indemnification in
connection with the following:
 
(a) any Proceeding or part of any Proceeding initiated or brought voluntarily by
the Indemnitee against the Company or its directors, officers, employees or
other indemnitees, unless (i) the Board has authorized or consented to the
initiation of the Proceeding or such part of any Proceeding or (ii) the
Proceeding was commenced following a Change in Control; provided, however, that
nothing in this Section 2.4(a) shall limit the right of the Indemnitee to be
indemnified under Section 7.4; or
 
(b) any Proceeding with respect to which final judgment is rendered against
Indemnitee for (i) conduct determined to be knowingly fraudulent or deliberately
dishonest or to constitute willful misconduct, (ii) payment or an accounting of
profits made from the purchase and sale, or sale and purchase, by the Indemnitee
of securities of the Company within the meaning of Section 16(b) of the Exchange
Act or similar provisions of state statutory law or common law or (iii) any
reimbursement of, or payment to, the Company by the Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
the Indemnitee from the sale of securities of the Company pursuant to Section
304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or any formal
policy of the Company adopted by the Board, or from the purchase or sale by the
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act.
 
2.5. Scope. For the avoidance of doubt, any indemnification under this Agreement
shall apply with respect to any Proceeding that relates to matters that occurred
in connection with the

8

--------------------------------------------------------------------------------




Indemnitee’s Corporate Status, whether or not the facts underlying any claim
made in such Proceeding occurred prior to, on or after the date of this
Agreement.
 
2.6. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses and/or Losses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion thereof to
which the Indemnitee is entitled.
 
2.7. Spousal Indemnification. The Company shall indemnify the Indemnitee’s
Spouse at any time the Indemnitee is covered under the indemnification provided
in this Agreement (even if the Indemnitee did not remain married to her or him
during the entire period of coverage) against any pending or threatened
Proceeding for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which the Indemnitee is
provided indemnification under this Agreement, if the Indemnitee’s Spouse (or
former Spouse) becomes involved in a pending or threatened Proceeding solely by
reason of her or his status as the Indemnitee’s Spouse, including, without
limitation, any pending or threatened Proceeding that seeks damages recoverable
from marital community property, jointly-owned property or property purported to
have been transferred from the Indemnitee to his/her Spouse (or former Spouse).
The Indemnitee’s Spouse (or former Spouse) also shall be entitled to advancement
of Expenses to the same extent and subject to the same standards, limitations,
obligations and conditions under which the Indemnitee is entitled to advancement
of Expenses under this Agreement. Any request by the Indemnitee’s Spouse (or
former Spouse) for the advancement of Expenses shall include or be preceded or
accompanied by an undertaking by or on behalf of the Indemnitee’s Spouse to
repay any Expenses advanced if it shall ultimately be determined that the
Indemnitee’s Spouse (or former Spouse) is not entitled to be indemnified against
such Expenses. The Indemnitee’s Spouse (or former Spouse) is intended to be a
third-party beneficiary under this Agreement.
 
ARTICLE 3
 
ADVANCEMENT OF EXPENSES
 
3.1. Expense Advances; Repayment. Except as set forth in Section 3.2, the
Company will, if requested by the Indemnitee, advance to the Indemnitee
(hereinafter an “Expense Advance”) any and all Expenses incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with any Proceeding.
The Indemnitee’s right to each Expense Advance will not be subject to the
satisfaction of any standard of conduct and will be made without regard to the
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement, or under provisions of the Certificate or Bylaws or
otherwise. Each Expense Advance will be unsecured and interest free and will be
made by the Company without regard to the Indemnitee’s ability to repay the
Expense Advance. The Indemnitee shall qualify for Expense Advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
the Indemnitee’s undertaking to repay such Expense Advance if it is ultimately
determined, by final decision by a court from which there is no further right to
appeal, that the Indemnitee is not entitled to be indemnified for such Expenses
under the Certificate, Bylaws, the

9

--------------------------------------------------------------------------------




DGCL, this Agreement or otherwise. No other form of undertaking shall be
required other than the execution of this Agreement.
 
3.2. Exclusions. The Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Section 2.4.
 
3.3. Timing. An Expense Advance pursuant to Section 3.1 will be made within
twenty (20) business days after the receipt by the Company of a written
statement or statements from the Indemnitee requesting such Expense Advance
(which statement or statements will include, if requested by the Company,
reasonable detail underlying the Expenses for which the Expense Advance is
requested).
 
ARTICLE 4
 
CONTRIBUTION
 
4.1. Contribution in the Event of Joint Liability. If the indemnification
provided in Sections 2.1 and 2.2 hereof is not available (but not if prohibited
by applicable law or this Agreement), in respect of any Proceeding in which the
Company is jointly liable with the Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expenses and/or
Losses incurred by Indemnitee in proportion to the relative benefits received by
the Company and all officers, directors or employees of the Company, other than
the Indemnitee, who are jointly liable with the Indemnitee, or would be if
joined in such Proceeding, on the one hand, and the Indemnitee, on the other
hand, from the transaction(s) or event(s) from which such Proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to applicable law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company, other than the Indemnitee, who are
jointly liable with the Indemnitee (or would be if joined in such Proceeding) on
the one hand, and the Indemnitee, on the other hand, in connection with the
transaction(s) or event(s) that resulted in such Expenses and/or Losses, as well
as any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors and
employees of the Company, other than the Indemnitee, who are jointly liable with
the Indemnitee (or would be if joined in such Proceeding) on the one hand, and
the Indemnitee, on the other hand, shall be determined by reference to, among
other things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
 
4.2. Indemnification for Contribution Claims by Others. The Company, if not
prohibited by applicable law or this Agreement, will fully indemnify and hold
the Indemnitee harmless from any claims of contribution which may be brought by
other officers, directors or employees of the Company who may be jointly liable
with the Indemnitee for any Loss or Expense arising from a Proceeding.
 

10

--------------------------------------------------------------------------------




ARTICLE 5
 
PROCEDURES AND PRESUMPTIONS FOR THE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
 
5.1. Notification of Claims; Request for Indemnification. The Indemnitee agrees
to notify the Company promptly in writing of any claim made against the
Indemnitee for which indemnification will or could be sought under this
Agreement; provided, however, that a delay in giving, or a failure to give, such
notice will not deprive the Indemnitee of any right to be indemnified under this
Agreement unless the Company did not otherwise learn of the Proceeding and such
delay or failure is materially prejudicial to the Company’s ability to defend
such Proceeding, and, if such delay or failure does materially prejudice the
Company’s rights, it will relieve the Company from liability only to the extent
of such prejudice; and, provided, further, that notice will be deemed to have
been given without any action on the part of the Indemnitee in the event the
Company is a party to the same Proceeding. Any delay in giving, or a failure to
give, notice to the Company will not relieve the Company from any liability for
indemnification which it may have to the Indemnitee otherwise than under this
Agreement. The Indemnitee may deliver to the Company a written request to have
the Company indemnify and hold harmless the Indemnitee in accordance with this
Agreement. Subject to Section 5.10, such request may be delivered from time to
time and at such time or times as the Indemnitee deems appropriate in the
Indemnitee’s discretion. Following such a written request for indemnification,
the Indemnitee’s entitlement to indemnification shall be determined in
accordance with Section 5.2. The General Counsel of the Company will, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that the Indemnitee has requested indemnification. The Company will be entitled
to participate in any Proceeding at its own expense.
 
5.2. Determination of Right to Indemnification. Upon written request by the
Indemnitee for indemnification pursuant to Section 5.1 with respect to any
Proceeding, a determination, if, but only if, required by applicable law, with
respect to the Indemnitee’s entitlement thereto will be made upon the Final
Disposition of such Proceeding: (a) if a Change in Control shall have occurred,
by Independent Counsel in a written opinion to the Board, a copy of which shall
be delivered to the Indemnitee or (b) if a Change in Control shall not have
occurred, by any of the following methods, which shall be at the election of the
Board or the Disinterested Directors, as the case may be, (i) by a majority vote
of all Disinterested Directors, even though less than a quorum of the Board,
(ii) by a committee of Disinterested Directors designated by a majority vote of
all Disinterested Directors, even though less than a quorum of the Board, (iii)
if there are no such Disinterested Directors or, if such Disinterested Directors
so direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to the Indemnitee, or (iv) if so directed by the Board,
by the stockholders of the Company. The Company will promptly advise the
Indemnitee in writing with respect to any determination that the Indemnitee is
or is not entitled to indemnification, including a description of any reason or
basis for which indemnification has been denied.
 
5.3. Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 5.2 will be made by Independent Counsel, the
Independent Counsel will be selected as provided in this Section 5.3. The
Independent Counsel shall be

11

--------------------------------------------------------------------------------




selected by the Board, and the Company will give written notice to the
Indemnitee advising the Indemnitee of the identity of the Independent Counsel so
selected. The Indemnitee may, within 10 days after such written notice of
selection is given, deliver to the Company a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected will act as Independent
Counsel. If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within 30 days after submission by the Indemnitee of a written
request for indemnification pursuant to Section 5.1, no Independent Counsel has
been selected, or the selection of the Independent Counsel remains the subject
of a properly made objection thereto, either the Company or the Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for the appointment as Independent Counsel of a person
selected or designated by the court or for resolution of any objection which has
been made by the Indemnitee to the Company’s selection of Independent Counsel
and the person so appointed or the person with respect to whom all objections
are so resolved will act as Independent Counsel under Section 5.2. The Company
will pay any and all fees and expenses incurred by such Independent Counsel in
connection with acting pursuant to Section 5.2, and the Company will pay all
fees and expenses incident to the procedures of this Section 5.3, regardless of
the manner in which such Independent Counsel was selected or appointed.
 
5.4. Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement. If this Agreement or applicable law should require a
determination of the Indemnitee’s good faith or whether the Indemnitee acted in
a manner which the Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, the person, persons or entity making such
determination shall presume that the Indemnitee has at all times acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company. The Indemnitee will be deemed to have
acted in good faith if the Indemnitee’s action with respect to the Company or
the particular Enterprise is based on the records or books of account of such
entity, including financial statements, or on information supplied to the
Indemnitee by the officers of such entity in the course of their duties, or on
the advice of legal counsel for such entity or on information or records given
or reports made to such entity by an independent certified public accountant or
by an appraiser or other expert selected by such entity; provided, however, that
this sentence will not be deemed to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met such standard of conduct. In
addition, the knowledge or actions, or failure to act, of any other director,
officer, agent or employee of the Company or such Enterprise shall not be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
 
5.5. No Presumption in the Absence of a Determination or As Result of an Adverse
Determination. Neither the failure of any person, persons or entity chosen to
make a determination as to whether the Indemnitee has met any particular
standard of conduct or had

12

--------------------------------------------------------------------------------




any particular belief, nor an actual determination by such person, persons or
entity that the Indemnitee has not met such standard of conduct or did not have
such belief, prior to or after the commencement of any action, suit or
proceeding by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under this Agreement or under applicable law,
will be a defense to the Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In addition, the termination of any Proceeding by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, will not, of itself, create a
presumption that the Indemnitee did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law.
 
5.6. Presumption Regarding Success. In the event that any Proceeding to which
the Indemnitee is a party is resolved in any manner other than by final adverse
judgment (as to which all rights of appeal therefrom have been exhausted or
lapsed) against the Indemnitee (including settlement of such Proceeding with or
without payment of money or other consideration), it will be presumed that the
Indemnitee has been successful on the merits or otherwise in such Proceeding.
 
5.7. Timing of Determination. The Company will use its reasonable best efforts
to cause any determination required to be made pursuant to Section 5.2 to be
made as promptly as practicable after the later of the date (i) the Indemnitee
has submitted a written request for indemnification pursuant to Section 5.1 and
(ii) of the Final Disposition of the Proceeding. If the person, persons or
entity chosen to make a determination does not make such determination within 30
days after the latest of the date (a) the Company receives the Indemnitee’s
request for indemnification pursuant to Section 5.1, (b) the Company receives
notice of the Final Disposition of the Proceeding and (c) on which an
Independent Counsel is selected pursuant to Section 5.3, if applicable (and all
objections to such person, if any, have been resolved), the requisite
determination of entitlement to indemnification will be deemed to have been made
and the Indemnitee will be entitled to such indemnification, absent (i) the
Indemnitee’s failure to fulfill the Indemnitee’s obligations pursuant to Section
5.9, (ii) a misstatement by the Indemnitee of a material fact, or an omission of
a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification and (iii) a
prohibition of such indemnification under applicable law, in the reasonable
opinion of the Company based on consultation with outside legal counsel;
provided, however, that such 30-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining of or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 5.7 shall not apply if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 5.2 and if (A) within 15 days after receipt by
the Company of the request for such determination the Board has resolved to
submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within 75 days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such

13

--------------------------------------------------------------------------------




determination is made thereat; provided, however, that such 75-, 15- and 60-day
periods may be extended if required to comply with applicable law, rules and
regulations.
 
5.8. Timing of Payments. All payments of Expenses, other than Expense Advances,
which are governed by Section 3.3, and other amounts by the Company to the
Indemnitee pursuant to this Agreement will be made as soon as practicable after
a written request or demand therefor by the Indemnitee is presented to the
Company, but in no event later than (i) thirty (30) days after such demand is
presented or (ii) as soon as reasonably practicable following such later date as
a determination of entitlement to indemnification is made in accordance with
Section 5.7, if applicable.
 
5.9. Cooperation. The Indemnitee will cooperate in all reasonable respects with
the person, persons or entity making a determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity, upon reasonable advance request, any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by the Indemnitee, or on the Indemnitee’s
behalf, in so cooperating with the person, persons or entity making such
determination will be borne by the Company (irrespective of the determination as
to the Indemnitee’s entitlement to indemnification) and the Company will
indemnify the Indemnitee therefor and will hold the Indemnitee harmless
therefrom.
 
5.10. Time for Submission of Request. The Indemnitee shall submit any request
for indemnification pursuant to this Article 5 within a reasonable time, not to
exceed three years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent or other Final Disposition of the Proceeding, with the latest date of
the occurrence of any such event to be considered the commencement of the
three-year period.
 
5.11. Security. To the extent requested by the Indemnitee and approved by the
Board, the Company may at any time, and from time to time, provide security to
the Indemnitee for the Company’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral. Any such security, once
provided to the Indemnitee, may not be revoked or released without prior written
consent of the Indemnitee.


ARTICLE 6
 
LIABILITY INSURANCE
 
6.1. Company Insurance. The Company currently has in force policies of
directors’ and officers’ liability insurance (the “D&O Insurance Policies”). The
Company agrees to furnish to Indemnitee copies of such D&O Insurance Policies
(including any directors’ and officer’ liability insurance policies that replace
D&O Insurance Policies) upon Indemnitee’s request.  Subject to Section 6.3, for
the duration of the Indemnitee’s service as a director and/or officer of the
Company, and thereafter for a period of time equal to the greater of 6 years and
the period during which the Indemnitee remains subject to any pending or
possible Proceeding, the Company shall

14

--------------------------------------------------------------------------------




cause to be maintained in effect for the benefit of the Indemnitee policies of
directors’ and officers’ liability insurance with terms of coverage
substantially similar to those provided under the D&O Insurance Policies and in
no event less favorable than the terms of coverage provided for the benefit of
any other director or officer of the Company or any of its Affiliates.
 
6.2. Notice to Insurers. If, at the time of receipt by the Company of a notice
from any source of a Proceeding as to which the Indemnitee is a party or
participant, the Company will give prompt written notice of such Proceeding to
the insurers in accordance with the procedures set forth in the respective
policies, and the Company will provide the Indemnitee with a copy of such notice
and copies of all subsequent correspondence between the Company and such
insurers related thereto. The Company will thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of the Indemnitee,
all amounts payable as a result of such Proceeding in accordance with the terms
of such policies.
 
6.3. Insurance Not Required. Notwithstanding Section 6.1, the Company will have
no obligation to obtain or maintain the insurance contemplated by Section 6.1 if
the Board determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionately high
compared to the amount of coverage provided or if the coverage provided by such
insurance is limited by exclusions so as to provide an insufficient benefit. The
Company will promptly notify the Indemnitee in writing of any such determination
not to provide insurance coverage. Notwithstanding the foregoing, in the event
of a Change in Control, the Company shall maintain in force any and all
insurance policies then maintained by the Company in providing
insurance-directors’ and officers’ liability, fiduciary, employment practices or
otherwise-in respect of the Indemnitee, for a period of six years thereafter.
 
ARTICLE 7
 
REMEDIES OF INDEMNITEE
 
7.1. Action by the Indemnitee. In the event that (a) a determination is made
pursuant to Article 5 that the Indemnitee is not entitled to indemnification
under this Agreement, (b) an Expense Advance is not timely made pursuant to
Section 3.3, (c) no determination of entitlement to indemnification is made
within the applicable time periods specified in Section 5.7, (d) payment of
indemnified amounts is not made within the applicable time periods specified in
Section 5.8, (e) contribution has not been timely made pursuant to Article 4,
(f) D&O Insurance Policies are not maintained in accordance Article 6, or (g) it
should appear to the Indemnitee that the Company has failed to comply with (a)
any other provision of this Agreement, (b) any other agreement for
indemnification of Indemnitee to which the Company is a party, (c) the
indemnification or advancement of expenses provisions in the Bylaws or (d) the
liability limitation provision in Article SEVENTEENTH of the Certificate (if the
Indemnitee is or was a director of the Company), the Indemnitee will be entitled
to an adjudication in the Delaware Chancery Court of the Indemnitee’s
entitlement to such indemnification, expense advance, contribution, D&O
Insurance Policies coverage or liability limitation.
 
7.2. De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 5 that the Indemnitee is not entitled
to indemnification, any judicial

15

--------------------------------------------------------------------------------




proceeding commenced pursuant to this Article 7 will be conducted in all
respects as a de novo trial on the merits, and the Indemnitee will not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Article 7, the Indemnitee will be presumed to be
entitled to indemnification under this Agreement, the Company will have the
burden of proving the Indemnitee is not entitled to indemnification, and the
Company may not refer to or introduce evidence of any determination pursuant to
Article 5 adverse to the Indemnitee for any purpose. If the Indemnitee commences
a judicial proceeding pursuant to this Article 7, the Indemnitee will not be
required to reimburse the Company for any Expense Advance made pursuant to
Article 3 until a final determination is made with respect to the Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).
 
7.3. Company Bound by Favorable Determination by Reviewing Party. If a
determination is made that the Indemnitee is entitled to indemnification
pursuant to Article 5, the Company will be bound by such determination in any
judicial proceeding commenced pursuant to this Article 7, absent (a) a
misstatement by the Indemnitee of a material fact or an omission of a material
fact necessary to make the Indemnitee’s statements in connection with the
request for indemnification not materially misleading or (b) a prohibition of
such indemnification under applicable law.
 
7.4. Company Bears Expenses if the Indemnitee Seeks Adjudication. In the event
that the Indemnitee, pursuant to this Article 7, seeks a judicial adjudication
of the Indemnitee’s rights under, or to recover damages for breach of, (i) this
Agreement, (ii) any other agreement for indemnification to which the Company is
a party, (iii) the indemnification or advancement of expenses provisions in the
Bylaws, (iv) the liability limitation provision in Article SEVENTEENTH of the
Certificate, if the Indemnitee is or was a director of the Company, or (v) any
director and officer liability insurance policies maintained by the Company, and
the Indemnitee is, at least to some extent, successful in such action, the
Company will, to the fullest extent permitted by applicable law, indemnify and
hold harmless the Indemnitee against any and all Expenses incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with such judicial
adjudication. In addition, if requested by the Indemnitee, the Company will,
within twenty (20) business days after receipt by the Company of the written
request therefor, pay as an Expense Advance such Expenses, to the fullest extent
permitted by applicable law.
 
7.5. Company Bound by Provisions of this Agreement. The Company will be
precluded from asserting in any judicial proceeding commenced pursuant to this
Article 7 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and will stipulate in any such judicial proceeding that
the Company is bound by all the provisions of this Agreement.
 
ARTICLE 8
 
NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS
 
8.1. Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of, and
shall be in addition to, any

16

--------------------------------------------------------------------------------




other rights to which the Indemnitee may at any time be entitled under
applicable law, the Certificate, the Bylaws, any agreement or covenant in an
agreement, a vote of stockholders, a resolution of the directors or otherwise.
To the extent that a change in the DGCL, whether by statute or judicial
decision, permits greater indemnification than would be afforded currently under
the Certificate, Bylaws and this Agreement, it is the intent of the parties
hereto that the Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change. The assertion or employment of any right or remedy
hereunder, or otherwise, will not prevent the concurrent assertion or employment
of any other right or remedy. [Notwithstanding this Section 8.1, the parties
agree that this Agreement shall supersede and replace the Prior Agreement.]
[Insert this clause if the Indemnitee has a prior indemnification agreement.]
 
8.2. Subrogation. In the event of any payment by the Company under this
Agreement, the Company will be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee with respect thereto and the
Indemnitee will execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, with all of the
Indemnitee’s reasonable Expenses related thereto to be borne by the Company.
 
8.3. No Duplicative Payments. The Company will not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable, or any Expense
for which advancement is provided, hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. The Company’s obligation to indemnify
or advance Expenses hereunder to the Indemnitee in respect of Proceedings
relating to the Indemnitee’s service at the request of the Company as a
director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of any other Enterprise will be reduced by any amount the Indemnitee has
actually received as indemnification or advancement of Expenses from such other
Enterprise.
 
ARTICLE 9
 
DEFENSE OF PROCEEDINGS
 
9.1. Company Assuming the Defense. Subject to Section 9.3 below, in the event
the Company is obligated to pay in advance the Expenses relating to any
Proceeding pursuant to Article 3, the Company will be entitled, by written
notice to the Indemnitee, to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval will not be unreasonably withheld.
The Company will identify the counsel it proposes to employ in connection with
such defense as part of the written notice sent to the Indemnitee notifying the
Indemnitee of the Company’s election to assume such defense, and the Indemnitee
will be required, within ten days following the Indemnitee’s receipt of such
notice, to inform the Company of its approval of such counsel or, if it has
objections, the reasons therefor. If such objections cannot be resolved by the
parties, the Company will identify alternative counsel, which counsel will also
be subject to approval by the Indemnitee in accordance with the procedure
described in the prior sentence.
 

17

--------------------------------------------------------------------------------




9.2. Right of the Indemnitee to Employ Counsel. Following approval of counsel by
the Indemnitee pursuant to Section 9.1 and retention of such counsel by the
Company, the Company will not be liable to the Indemnitee under this Agreement
for any fees and expenses of counsel subsequently incurred by the Indemnitee, or
on the Indemnitee’s behalf, with respect to the same Proceeding; provided,
however, that if counsel to the Indemnitee shall have reasonably concluded that
there exists a potential, but not actual, conflict of interest between the
Company (or any other person or persons included in a joint defense) and the
Indemnitee in the conduct of the defense or representation by such counsel
retained by the Company, the Company’s indemnification and expense advancement
obligations to the Indemnitee under this Agreement shall include Expenses
incurred by the Indemnitee, or on the Indemnitee’s behalf, for separate counsel
retained by the Indemnitee to monitor the litigation; provided, further, that if
such counsel retained by the Indemnitee reasonably concludes that there is an
actual conflict between the Company (or any other person or persons included in
a joint defense) and the Indemnitee in the conduct of such defense or
representation by such counsel retained by the Company, such counsel may assume
the Indemnitee’s defense in such proceeding. The existence of an actual or
potential conflict, and whether any such conflict may be waived, shall be
determined pursuant to the rules of attorney professional conduct and applicable
law.
 
9.3. Company Not Entitled to Assume Defense. Notwithstanding Section 9.1, the
Company will not be entitled to assume the defense of any Proceeding brought by
or in the right of the Company or any Proceeding as to which counsel retained by
the Indemnitee has reasonably concluded that there exists such a conflict as
described in the second proviso to the first sentence of Section 9.2.
 
ARTICLE 10
 
SETTLEMENT
 
10.1. When Company’s Prior Consent is Required. Notwithstanding anything in this
Agreement to the contrary, the Company will have no obligation to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s prior written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred, the Company shall indemnify the Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement.
 
10.2. No Adverse Settlement. The Company will not seek, nor will it agree to,
consent to, support or agree not to contest any settlement or other resolution
of any Proceeding that has the actual or purported effect of extinguishing,
limiting or impairing the Indemnitee’s rights hereunder, including, without
limitation, the entry of any bar order or other order, decree or stipulation,
pursuant to the Private Securities Litigation Reform Act, or any similar
federal, state or foreign statute, regulation, rule or law.
 
ARTICLE 11
 
MISCELLANEOUS
 

18

--------------------------------------------------------------------------------




11.1. Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other party will be deemed invalid
and not binding on such other party; provided, however, that the Company may
assign all, but not less than all, of its rights, obligations and interests
hereunder to any direct or indirect successor to all, substantially all or a
substantial part of the business and/or assets of the Company by purchase,
merger, consolidation or otherwise. All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors, permitted assigns, Spouses, heirs, executors and personal
and legal representatives. Except as expressly provided in the previous sentence
and in Section 2.7, there are no third party beneficiaries having rights under
or with respect to this Agreement. The Company shall exercise its best efforts
to require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
The indemnification provided under this Agreement shall continue as to the
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to any indemnifiable event hereunder even though the
Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.
 
11.2. Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail postage
prepaid, return receipt requested, by a nationally recognized overnight delivery
service for next day delivery, or by facsimile transmission, as follows or to
such other address as either party may give in a notice given in accordance with
the provisions hereof:
 
If to Company:
 
MDU Resources Group, Inc.
1200 West Century Avenue
 
Mailing Address:
P.O. Box 5650
Bismarck, ND 58506-5650
Attention: General Counsel
Telephone: (701) 530-1006
Facsimile : (701) 530-1731
 
  
If to the Indemnitee:
 
[•]
Facsimile: [•]

19

--------------------------------------------------------------------------------




 
All notices, requests or other communications will be effective and deemed given
only as follows: (a) if given by personal delivery, upon such personal delivery,
(b) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (c) if sent for next day delivery by
overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery or (d) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. in the recipient’s time zone on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.
 
11.3. Specific Performance; Remedies. Each party hereby acknowledges and agrees
that the other party would be damaged irreparably if any provision of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached, that a remedy at law would be an inadequate remedy for any
such breach, and that, in event of such breach, the party so harmed, in addition
to any other relief available to it at law or in equity, shall be entitled to
temporary and/or permanent injunctive relief and/or specific performance. Each
party hereby agrees to waive any requirement for the securing or posting of any
bond or the proof of damages in connection with the petition for any injunctive
relief or other equitable remedy.
 
11.4. Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
11.5. Governing Law and Consent to Jurisdiction. (a) This Agreement shall be
governed by and construed and interpreted in accordance with the internal laws
of the State of Delaware without regard to any choice of law or conflict of law,
choice of forum or other provision, rule or principle (whether of the State of
Delaware or any other jurisdiction) that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The parties hereby irrevocably (i) submit themselves to the exclusive
jurisdiction of the Delaware Chancery Court with respect to any action, suit or
proceeding arising out of or in connection with this Agreement and (ii) waive
the right and hereby agree not to assert by way of motion, as a defense or
otherwise in any action, suit or other legal proceeding brought in such court,
any claim that they are not subject to the jurisdiction of such court, that such
action, suit or proceeding is brought in an inconvenient forum or that the venue
of such action, suit or proceeding is improper. Each party also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11.2.


[(b) The Indemnitee hereby consents to be identified as an “officer” for
purposes of 10 Del. C. Section 3114(b), regardless of whether the Indemnitee
would otherwise fall within the definition of “officer” set forth in that
section.] [Insert this clause if the Indemnitee is an officer of the Company.]
 

20

--------------------------------------------------------------------------------




11.6. Certificate. The Company will also maintain in full force and effect a
provision in the Certificate eliminating liability of a director for breach of
fiduciary duty to the fullest extent permitted by Section 102(b)(7) of the DGCL,
as the same exists or may hereafter be amended, or any successor thereto.
 
11.7. Period of Limitations. No legal action arising out of or in connection
with this Agreement shall be brought and no cause of action arising out of or in
connection with this Agreement shall be asserted by or on behalf of the Company
or any of its Affiliates against the Indemnitee, the Indemnitee’s respective
successors, permitted assigns, heirs, executors and personal and legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by federal or
state law under the circumstances. Any claim or cause of action of the Company
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within such period; provided, however, that
if any shorter period of limitations is otherwise applicable to any such cause
of action, the shorter period shall govern.
 
11.8. Service to the Company. Nothing in this Agreement shall be construed as
giving the Indemnitee any right to be retained in the employ of, or, with
respect to service as a director, to continue providing services to, the Company
or any Affiliate.
 
11.9. Amendment. This Agreement may not be amended or modified except by a
writing signed by all of the parties.
 
11.10. Extensions; Waivers. Any party may, for itself only, (a) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
 
11.11. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party or to any circumstance, is
judicially determined not to be enforceable in accordance with its terms, the
parties agree that the court judicially making such determination may delete
specific words or phrases or otherwise modify the provision in a manner
consistent with its objectives such that it is enforceable, and in its modified
form, such provision will then be enforceable and will be enforced.
 

21

--------------------------------------------------------------------------------




11.12. Counterparts. This Agreement may be executed in two or more counterparts,
which may be delivered via facsimile, each of which shall be binding as of the
date first written above, and, when delivered, all of which shall constitute one
and the same instrument. This Agreement and any documents delivered pursuant
hereto, and any amendments hereto or thereto, to the extent signed and delivered
by means of a facsimile machine or as an attachment to an electronic mail
message in “pdf” or similar format, shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail attachment in “pdf” or similar format to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or as an attachment to an electronic mail
message as a defense to the formation of a contract and each such party forever
waives any such defense. A facsimile signature or electronically scanned copy of
a signature shall constitute and shall be deemed to be sufficient evidence of a
party’s execution of this Agreement, without necessity of further proof. Each
such copy shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.
 
11.13. Construction. The words “include,” “includes” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties intend that each representation, warranty and covenant contained herein
will have independent significance. If any party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter, regardless of the relative levels of specificity, which the
party has not breached will not detract from or mitigate the fact that the party
is in breach of the first representation, warranty or covenant. There shall be
no presumption that any ambiguities in this Agreement shall be resolved against
any particular party. Any controversy over construction of this Agreement shall
be decided without regard to events of authorship or negotiation.
 
 
 

22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



 
 
 
 
MDU RESOURCES GROUP, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 

 



23